DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  Claim 1 recites “a packet” on lines 3 and 12.  It is not clear whether this is two different packets or the same packet.  For the purposes of prosecution, the examiner will take the latter interpretation.  Claims 8 (lines 6 and 13) and 15 (lines 5 and 12) are objected for the same reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam (U.S. Patent Application Publication No. 2019/0199637, hereinafter “Paramasivam”) in view of Suzuki et al. (U.S. Patent Application Publication No. 2017/0250925, hereinafter “Suzuki”); further in view of Gage et al. (U.S. Patent No. 10158568, hereinafter “Gage”).

Regarding claim 1, Paramasivam teaches a method comprising (§ 0012, Lines 1-3; Figs. 7A and 9B; A controller to perform service chains load balancing): 
intercepting a packet being transmitted from a client device to a destination device (§ 0327, Lines 3-4; The controller can direct network traffic from a client via the path of the selected service chain) (§ 0281, Lines 6-9; The interface can be configured to receive or intercept data packets); 
determining, by the apparatus, a respective central processing unit (CPU) usage of a first device and a second device (§ 0315, Lines 1-4 and 20-22; § 0322, Lines 1-9, 17-22, and 28-33; The controller can identify a first service chain and a second service chain, obtain meta-data for each instances of each service chain, and determine a path weight for each service chain) (§ 0323, Lines 1-3 and 5-10; The weight is determined based on attributes including CPU usage of the instance or virtual server of the instance (Fig. 7A, Element 106).  Thus, the controller determines a resource cost (including CPU usage) for each identified service chain, wherein a service chain can be hosted by one or more servers (Fig. 7A, Element 106));
adding a header to the packet, wherein the header comprises routing information (§ 0327, Lines 4-6; The controller can encapsulate the traffic from the client with information identifying the instances in the path of the selected service chain);
based on the respective CPU usage of the first device and the second device, transmitting a packet received by the apparatus to the first device instead of the second device (Fig. 2B, § 0135, Lines 11-17; The health monitoring programs 216 of the appliance 200 monitor the health of servers to determine the server 106 for which to distribute a client's request. In some embodiments, if the appliance 200 detects a server 106 is not available or has a load over a predetermined threshold (CPU usage of the respective server 106), the appliance 200 can direct or distribute client transmitting packet to a second server 106 based on load of load of the servers 106)) (§ 0322, Lines 1-6 and 28-33; The controller can identify service instances of a first service chain and service instances of a second service chain, and determine a respective weight for the instances of each service chain) (§ 0323, Lines 1-3 and 5-10; The weight is determined based on attributes of a virtual server of the instance including CPU usage) (§ 0326, Lines 5-7; The controller can select the service chain corresponding to a highest path weight if higher weights indicate improved performance) (§ 0327, Lines 1-4; The controller can direct network from a client via the path of the selected service chain.  Thus, the service instance (of a service chain) that the controller selected to direct network traffic from a client to is based on weight determined by the CPU usage of the virtual server hosting the instance); 
receiving a processed packet from the first device, wherein the processed packet is the packet after being processed by the first device (§ 0327, Lines 14-15; The first instance can process the traffic and then forward the processed traffic to a router or switch); 
removing the header from the processed packet based on the destination device being located outside of a service domain where the first device is located (Column 8, Lines 40-44; Because the outer header is removed at the egress of the service domain (e.g., at the last node or function in the service function path), the service function header is not transmitted outside the service domain, and thus may not be used for packet forwarding outside of the service domain); and 
transmitting the processed packet towards the destination device (§ 0327, Lines 15-17; The router or switch can parse the encapsulated information and identify the second instance in the path of the selected service chain). 

Paramasivam does not teach: 
obtaining average processing cost per packet for each service chain; 
determining CPU usage based on a product of an arrival rate of packets for each service chain and a processing cost for each service chain; and 
removing the header from the processed packet based on the destination device being located outside of a data center where the first device is located. 

Suzuki, in the same field of endeavor, teaches obtaining average processing cost per packet for each service chain (§ 0004, Lines 19-21; Accurate evaluation of the performance of a network function is important in order to use network functions virtualization (NFV) effectively) (§ 0060, Lines 1-2; A method of estimating a workload of a network function) (§ 0064 and § 0065, Lines 2-4; Period of time Pn (average cost per packet for each service chain) used for processing one packet that matches rule n) and determine CPU usage based on a product of an arrival rate of packets for each service chain and a processing cost for each service chain (§ 0066, Lines 1-3; When the traffic volume of a flow that matches rule n is represented by tn (frames/packets per second) (arrival rate of packets for each service chain), the period of time used for processing (CPU usage expressed in term of time) a flow that matches rule n is represented by tnPn (product of arrival rate of packets for each service chain and a processing cost for each service chain);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paramasivam to incorporate the 

Gage discloses a method for service function forwarding in a service domain comprising: 
removing the header from the processed packet based on the destination device being located outside of a service domain where the first device is located (Column 8, Lines 40-44; Because the outer header is removed at the egress of the service domain (e.g., at the last node or function in the service function path), the service function header is not transmitted outside the service domain, and thus may not be used for packet forwarding outside of the service domain).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paramasivam and Suzuki to incorporate the service function forwarding teachings of Gage in the load balancer of Paramasivam and Suzuki in order to simplify the forwarding of packets in different service function paths and easily apply route aggregation, load balancing, equal cost multipath routing, and fast path restoration to service function paths (Gage, Column 4, Lines 42-48) (Gage, Column 7, Lines 56-63).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service domain of Paramasivam, Suzuki, and Gage by implementing it within a data center (as taught by Gage) in order to take advantage of using data centers such as cutting costs, reliability, and fault tolerance, among other benefits.  The result of this combination would be Nodes A and B in Gage being outside of the service domain (modified to be a data center). 

Regarding claim 2, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the first device is a server comprising a plurality of network functions for each service chain (Paramasivam, Fig. 7A; Server 106a comprising plurality of service instances 745a and 755a) (Paramasivam, § 0009, Lines 4-7; A service chain comprises one or more service instances that can include firewalls, authentication, intrusion detection system, web services, etc.) and further comprising identifying, by the apparatus, a connection entry in a local flow table, wherein removing the header and the transmitting the processed packet is based on identifying the connection entry (Gage, Column 7, Lines 49-52; A packet forwarding node, such as an SFF, stores forwarding instructions in a routing table).

Regarding claim 3, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the header comprises a service chain identifier field (Paramasivam, § 0264, Lines 1-4 and 10-11 and § 0265; The service chain can service chain identifier) that identify the instance of services of the service chain.  The label technique can encapsulate packets of various network protocols) (Paramasivam, § 0068, Lines 1-4; The appliance can encode any type and form of data or information into custom or standard TCP and/or IP header fields or option fields of network packet).  

Regarding claim 4, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the header comprises a network function server identifier field (Paramasivam, § 0327, Lines 4-6 and 17-20; The controller can encapsulate the traffic from the client with information identifying the instances in the path of the selected service chain. In some cases, the encapsulated information can include or indicate an IP address (server identifier) for each of the instances in the path of the service chain) (Paramasivam, § 0068, Lines 1-4; The appliance can encode any type and form of data or information into custom or standard TCP and/or IP header fields or option fields of network packet).

Regarding claim 7, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the transmitting of the packet is further based on the bandwidth of respective interfaces of the first device and the second device to the apparatus (Paramasivam, § 0323, Lines 1-3 and 5-10; The controller determines the weights for each service chain path based on attributes including bandwidth or network connectivity) (Paramasivam, § 0288, Lines 27-31; A type of connectivity can refer to a type of network 104’ the server 106a uses to communicate with the appliances 200a-n or clients 102a-n. The type of connectivity can indicate an , wherein the first device modifies the header (Paramasivam, § 0327, Lines 14-15; The first instance can process the traffic and then forward the processed traffic to a router or switch, which involves modifying the header of the processed packet (i.e., the destination is to the router/switch instead of the next instance in the service path)), and wherein the routing information includes service chain ID, NF server ID, CPU core ID, direction, flow end, or a combination thereof (Paramasivam, § 0264, Lines 1-4 and 10-11 and § 0265; The service chain can correspond to a list of identifiers or labels (service chain identifier) that identify the instance of services of the service chain.  The label technique can encapsulate packets of various network protocols).

Claims 8-11 are rejected under the same basis as claims 1-4.

Regarding claim 13, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the CPU usage of the first device is lower than the CPU usage of the second device (Paramasivam, § 0323, Lines 1-3 and 5-10; The controller determines the weights for each service chain path based on attributes including CPU usage) (Paramasivam, § 0326, Lines 5-7; The controller selects a service chain path with higher weight indicating improved performance), and further comprising identifying, by the apparatus, a connection entry in a local flow table, wherein removing the header and the transmitting the processed packet is based on identifying the connection entry (Gage, Column 7, Lines 49-52; A packet forwarding node, such as an SFF, stores forwarding instructions in a routing table).

Claims 14 and 19 are rejected under the same basis as claim 7.
Claims 15-18 are rejected under the same basis as claims 1-4.

Regarding claim 20, Paramasivam in view of Suzuki and further in view of Gage further teaches wherein the apparatus is a virtual machine (Paramasivam, § 0177 and § 0178, Lines 3-8; The controller may be deployed in a virtualized environment as a virtual appliance).

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam (U.S. Patent Application Publication No. 2019/0199637, hereinafter “Paramasivam”) in view of Suzuki et al. (U.S. Patent Application Publication No. 2017/0250925, hereinafter “Suzuki”); further in view of Gage et al. (U.S. Patent No. 10158568, hereinafter “Gage”); further in view of Xu et al. (U.S. Patent Application Publication No. 2012/0198173, hereinafter “Xu”).

Regarding claim 5, the combination of Paramasivam, Suzuki, and Gage teaches all the limitations of claim 1, however it does not teach adding a header to the packet, wherein the header comprises a central processing unit core identifier field. 

Xu, in the same field of endeavor, teaches adding a core ID into a packet’s metadata for assignment of the packet to the virtual CPU whose core ID is inserted in the packet (Fig. 4) (§ 0052, Lines 8-10) (§ 0053, Lines 1-2).



Regarding claim 6, Paramasivam in view of Suzuki further in view of Gage further teaches wherein the CPU usage of the first device is lower than the CPU usage of the second device (Paramasivam, § 0323, Lines 1-3 and 5-10; The controller determines the weights for each service chain path based on attributes including CPU usage) (Paramasivam, § 0326, Lines 5-7; The controller selects a service chain path with higher weight indicating improved performance). 

Paramasivam in view of Suzuki further in view of Gage does not appear to teach creating, by the apparatus, a temporary connection entry in a local flow table based on a selected core of the first device.

Xu discloses creating, by the apparatus, a temporary connection entry in a local flow table based on a selected core of the first device (§ 0039, Lines 2-5; The packet memory 145 includes a destination area, an address area, a data area, and a replace area.  The core ID set to the source field of the header flit is stored in the destination area) (§ 0052, Lines 8-10) (§ 0053, Lines 1-2).  



Claim 12 is rejected under the same basis as claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 (and their respective dependent claims) on pages 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2016/0134531 (Assarpour et al.) – Network-based service function chaining comprising the adding and removing of service chain headers from packets. 
U.S. Patent Application Publication No. 2018/0351874 (Abhigyan et al.) - Service function chaining comprising the adding and removing of service chain 
U.S. Patent No. 10637773 (Zhang et al.) – Service chain header and metadata transport including the adding and removing of headers in packets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452